Pee Ctjbiam.
1. Under the pleadings and the evidence the judge did not abuse his discretion in granting an interlocutory injunction until the case can be finally heard on its merits. Whitley Grocery Co. v. McCaw Mfg. Co., 105 Ga. 839 (32 S. E. 113).
2. Where, on the hearing of an application for injunction, the court fails “to pass upon” a special plea in abatement, but defers that question until the final hearing, this court will not rule on an assignment of error based upon the failure to render such a judgment. The question will be left open, without prejudice, until further order thereon in the trial court.

Judgment affirmed.


All the Justices conmr, except Hitt, J., absent because of illness.

Thomas J. Lewis and W. 0. Blale, for plaintiff in error.
Hendrix & Buchanan and Clifford Hendrix, contra.